UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 DIMUS PARTNERS, INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) 254420 102 (CUSIP Number) Nathan Pettus 1403 West Sixth Street Austin, Texas 78703 Telephone: (888) 413-4687 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 4, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. |1| Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Nathan Pettus |2| Check the Appropriate Box if a Member of a Group (a)[ ] (b)[ ] |3| SEC Use Only |4| Source of Funds OO |5| Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [ ] |6| Citizenship or Place of Organization United States | 7 | Sole Voting Power 1,000,000 shares of common stock Number of Shares Bene- ficially | 8 | Shared Voting Power Owned by Each - Reporting Person With | 9 | Sole Dispositive Power 1,000,000 shares of common stock 10 | Shared Dispositive Power - |11| Aggregate Amount Beneficially Owned by Each Reporting Person 1,000,000 shares of common stock |12| Check if the Aggregate Amount in Row (11) Excludes Certain Shares N/A |13| Percent of Class Represented by Amount in Row (11) (see Item 3 and Item 5) 22.9% |14| Type of Reporting Person IN -2- Item 1. Security and Issuer This Schedule 13D relates to the Common Stock of Dimus Partners, Inc. (the “Company”).The principal executive offices of the Company are located at 1403 West Sixth Street, Austin, Texas 78703. Item 2. Identity and Background (a)-(c)This Statement on Schedule 13D is being filed by Nathan Pettus, an individual.Mr. Pettus is a Director of the Company. (d)-(e)During the last five years, Mr. Pettus: (i) has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors); or (ii) was not a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Mr. Pettus is a citizen of the United States. Item 3. Source of Amount of Funds or Other Compensation The Company’s wholly-owned subsidiary, Dimus Partners, LLC (“DPLLC”), was incorporated as a Texas limited liability company on May 24, 2007.On April 29, 2008, the Company entered into an Exchange Agreement with DPLLC, whereby the then members of DPLLC, Nathan Pettus and James Patton, exchanged 100% of the outstanding membership interests of DPLLC for 2,000,000 shares of the common stock of the Company.Upon completion of the Exchange Agreement, DPLLC became a wholly-owned subsidiary of the Company. As a result of the Exchange Agreement and in consideration for Mr. Pettus’s 50% membership interest in DPLLC, Mr. Pettus was issued 1,000,000 shares of common stock by the Company. Item 4. Purpose of Transaction Mr. Pettus acquired the securities for investment purposes.Depending on general market and economic conditions affecting the Company and other relevant factors, Mr. Pettus may purchase additional securities of the Company or dispose of some or all of the securities from time to time in open market transactions, private transactions or otherwise. Mr. Pettus also acquired the securities of the Company in a transaction which may relate to or result in: (a) the acquisition by persons of additional securities of the Company, or the disposition of securities of the Company; (b) a reorganization involving the Company; (c) a sale or transfer of a material amount of assets of the Company or any of its subsidiaries; (d) a change in the present board of directors and management of the Company, including plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e) a material change in the present capitalization or dividend policy of the Company; (f) other material changes in the Company’s business or corporate structure; (g) changes in the Company’s charter, bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Company by any person; Mr. Pettus does not have any immediate plans or proposals which relate to or result in: (h) causing a class of securities of the Company to be delisted from a national securities exchange or cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) a class of equity securities of the Company becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934; or -3- (j) any action similar to any of those enumerated in (h) through (i), above. Item 5. Interest in Securities of the Issuer (a) Mr. Pettus beneficially owns 1,000,000 shares of common stock, representing 22.9% of the Company’s outstanding shares of common stock. (b) Mr. Pettus holds the sole power to vote and direct the vote and the sole power to dispose and to direct the disposition of all 1,000,000 shares of common stock which he holds. (c) None. (d) No other person has the right to receive or the power to direct the receipt of dividends from or the proceeds from the sale of the 1,000,000 shares of common stock held by Mr. Pettus. (e) N/A Item 6. Contracts, Arrangements, Understanding or Relationships with Respect to Securities of the Issuer None. Item 7. Material to be Filed as Exhibits None. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:December 12, 2011 By: /s/ Nathan Pettus Nathan Pettus -4-
